EXHIBIT 10.8
McKESSON CORPORATION
STATEMENT OF TERMS AND CONDITIONS APPLICABLE TO
RESTRICTED STOCK UNITS GRANTED TO
OUTSIDE DIRECTORS PURSUANT TO THE 2005 STOCK PLAN
(Effective as of July 23, 2008)

I.   INTRODUCTION

     The following terms and conditions shall apply to Restricted Stock Unit
Awards granted under the Plan to Outside Directors eligible to participate in
the Plan. This Statement of Terms and Conditions is intended to meet the
requirements of Code Section 409A and any regulations and rules promulgated
thereunder and is subject to the terms of the Plan. In the event of any
inconsistency between this Statement of Terms and Conditions and the Plan, the
Plan shall govern. Capitalized terms not otherwise defined in this Statement of
Terms and Conditions shall have the meaning set forth in the Plan.

II.   RESTRICTED STOCK UNITS

     1. Award Agreement. A Restricted Stock Unit Award granted to an Outside
Director under the Plan shall be evidenced by a Restricted Stock Unit Agreement
to be executed by the Outside Director and the Corporation setting forth the
terms and conditions of the Restricted Stock Unit Award. Each Restricted Stock
Unit Agreement shall incorporate by reference and be subject to this Statement
of Terms and Conditions and the terms and conditions of the Plan.
     2. Terms and Conditions. The Administrator administering the Plan has
authority to determine the Outside Directors to whom, and the time or times at
which, grants of Restricted Stock Units will be made, the number of Units to be
awarded, and all other terms and conditions of such awards. With respect to
annual Restricted Stock Unit Awards granted to Outside Directors under the Plan,
such awards shall contain the following terms, conditions and restrictions.
          (A) Grant Date. Each Outside Director may be granted a Restricted
Stock Unit Award on the date of each annual meeting of stockholders. An Outside
Director that is elected to the Board between annual meetings of stockholders
may also be granted a Restricted Stock Unit Award on the date that the Board
determines in its sole discretion.
          (B) Number of Units. The number of Units granted for the annual grant
will be determined by dividing the closing stock price on the date of grant into
$150,000 (with any fractional Unit rounded up to the nearest whole Unit) so long
as the number of Units does not exceed 5,000 in any year. A newly elected
Outside Director may receive a prorated grant effective upon the date of his or
her election to the Board.

 



--------------------------------------------------------------------------------



 



          (C) No Restrictions. Each Restricted Stock Unit Award granted to an
Outside Director will be fully vested on the date of grant.
     3. Dividend Equivalents. Dividend equivalents in respect of Restricted
Stock Units may be credited on behalf of an Outside Director to a deferred cash
account or converted into additional Restricted Stock Units, which will be
subject to all of the terms and conditions of the underlying Restricted Stock
Unit Award. Currently, dividend equivalents in respect of Restricted Stock Units
granted to Outside Directors are credited to a deferred cash account.
     4. Assignability. An Outside Director shall not be permitted to sell,
transfer, pledge, assign or encumber Restricted Stock Units, other than pursuant
to a qualified domestic relations order as defined in the Code or Title I of the
Employee Retirement Income Security Act.
     5. No Stockholder Rights. Neither an Outside Director nor any person
entitled to exercise an Outside Director’s rights in the event of the Outside
Director’s death shall have any of the rights of a stockholder with respect to
the Share Equivalents subject to a Restricted Stock Unit Award except to the
extent that a book entry has been entered in the records of the Corporation’s
transfer agent with respect to the underlying Shares upon the payment of any
Restricted Stock Unit Award as described in Section II.6 below.
     6. Time of Payment of Restricted Stock Units. Except as noted in
Section II.7 below, Restricted Stock Units granted to Outside Directors shall
not be paid until after the Outside Director’s separation from service with the
Corporation (“Automatic Deferral Requirement”). “Separation of service” shall
have the meaning provided under the McKesson Corporation Deferred Compensation
Administration Plan III (“DCAP III”). Payment shall be made in Shares in the
form of an appropriate book entry entered in the records of the Corporation’s
transfer agent recording the Outside Director’s unrestricted interest in the
number of Shares equal to the number of Share Equivalents subject to the
Restricted Stock Unit Award.
     7. Satisfaction of Director Stock Ownership Guidelines. For those Outside
Directors who have met the Director Stock Ownership Guidelines in effect at the
time, Restricted Stock Unit grants made on or after the date of the annual
meeting of stockholders held on July 23, 2008 shall not be subject to the
Automatic Deferral Requirement and such grants will be immediately converted
into Shares and distributed to the Outside Director; provided, however, that the
Outside Director may elect to defer receipt of the Shares underlying the
Restricted Stock Units.
     8. Deferrals of Restricted Stock Units. Deferrals of Restricted Stock
Units, whether elective or pursuant to the Automatic Deferral Requirement, shall
be subject to the terms and conditions of DCAP III.

III.   MISCELLANEOUS

     1. No Effect on Terms of Service with the Corporation. Nothing contained in
this Statement of Terms and Conditions, the Plan or a Restricted Stock Unit
Agreement shall affect the Corporation’s right to terminate the service of any
Outside Director.
     2. Grants to Outside Directors in Foreign Countries. If an Outside Director
is not a United States citizen, the Board has the full discretion to deviate
from this Statement of Terms and Conditions in order to adjust a Restricted
Stock Unit Award to prevailing local conditions, including custom and legal and
tax requirements.

2



--------------------------------------------------------------------------------



 



     3. Information Notification. Any information required to be given under the
terms of a Restricted Stock Unit Agreement shall be addressed to the Corporation
in care of its Secretary at McKesson Plaza, One Post Street, San Francisco,
California 94104, and any notice to be given to an Outside Director shall be
addressed to him or her at the address indicated beneath his or her name on the
Restricted Stock Unit Agreement or such other address as either party may
designate in writing to the other. Any such notice shall be deemed to have been
duly given when enclosed in a properly sealed envelope or wrapper addressed as
aforesaid, registered or certified and deposited (postage or registration or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States.
     4. Administrator Decisions Conclusive. All decisions of the Administrator
administering the Plan upon any questions arising under the Plan, under this
Statement of Terms and Conditions, or under a Restricted Stock Unit Agreement,
shall be conclusive.
     5. No Effect on Other Benefit Plans. Nothing herein contained shall affect
an Outside Director’s right, if any, to participate in and receive benefits from
and in accordance with the then current provisions of any benefit plan or
program offered by the Corporation.
     6. Withholding. Each Outside Director shall agree to make appropriate
arrangements with the Corporation and his or her employer for satisfaction of
any applicable federal, state or local income tax withholding requirements or
payroll tax requirements, if any is required.
     7. Successors. This Statement of Terms and Conditions and the Restricted
Stock Unit Agreements shall be binding upon and inure to the benefit of any
successor or successors of the Corporation. “Outside Director” as used herein
shall include the Outside Director’s Beneficiary.
     8. California Law. The interpretation, performance, and enforcement of this
Statement of Terms and Conditions and all Restricted Stock Unit Agreements shall
be governed by the laws of the State of California.

3